[glenmacdonaldebioemploym001.jpg]




--------------------------------------------------------------------------------



 
[glenmacdonaldebioemploym002.jpg]
September 20, 2016 Personal & Confidential Glen MacDonald 475 Raglan Road
Winnipeg, MB R3G 3E4 Dear Glen: It is my pleasure to offer you the position of
Chief Scientific Officer for Eleven Biotherapeutics, Inc. (“the Company” or
“Eleven Bio”) reporting to Stephen Hurly, President and CEO. This letter
agreement summarizes important details about your employment, should you accept
this offer. This letter agreement shall be effective only upon the date of the
closing (such closing date, the “Effective Date”) of the acquisition by the
Company of Viventia Bio Inc. (“Viventia”) pursuant to a Share Purchase Agreement
(the “Agreement”), by and among the Company, Viventia, the shareholders of
Viventia named on the signature pages thereto and, for certain limited purposes,
Clairmark Investments Ltd, pursuant to which Agreement, the Company will acquire
all of the outstanding equity interests in Viventia and Viventia will become a
wholly- owned subsidiary of the Company (the “Transaction”). If the Transaction
does not occur by September 23, 2016, this letter agreement shall be null and
void. 1. Full-Time and Best Efforts: As Eleven Bio’s Chief Scientific Officer,
which is a full- time position, you will have such duties and responsibilities
consistent with such position, and any other duties as the Company may assign
from time to time. You are expected to devote substantially all of your working
time to the performance of your duties in a satisfactory manner and to the best
of your abilities at all times. You shall not engage in any other business or
occupation during your employment with the Company, including, without
limitation, any activity that conflicts with the interests of the Company,
interferes with the proper and efficient performance of your duties for the
Company, or interferes with your exercise of judgment in the Company’s best
interests. Notwithstanding the foregoing, you will be permitted to serve as an
officer, director or trustee of any charitable, educational or non-profit
organization, without the Company’s prior consent, provided that such services
do not interfere with the performance of your duties to the Company or represent
an actual or apparent conflict of interest with your role at the Company. 2.
Compensation: You shall receive an annual salary of $272,496.25 CAD, which will
be subject to all applicable tax reporting and withholding, paid in accordance
with the Company's standard payroll practices. You will be considered for a
merit review in conjunction with your performance review (which generally are
conducted annually) and consistent with the Company’s compensation practices, as
determined by the Board. 215 First Street, Suite 400, Cambridge, MA 02142PHONE:
617-871-9911 Error! Unknown document property name. FAX: 617-858-0911



--------------------------------------------------------------------------------



 
[glenmacdonaldebioemploym003.jpg]
3. Annual Bonus: You may be eligible to receive an annual target bonus of up to
30% of your base salary, based upon the achievement of certain corporate and
individual goals set by the Company, and contingent upon your individual
performance and the Company’s performance. The determination of whether a bonus
will be paid to you, and the amount of any such bonus, will be determined by the
Company. Any bonus earned will be paid to you no later than March 15th of the
year following the year to which it relates. No bonus is accrued or earned until
the date on which it is actually paid to you. No bonus shall be pro-rated for
any partial year of employment. Please note that you must be actively employed
by the Company on the date any bonus is paid in order to be eligible for a
bonus. No period of notice or payment in lieu of notice that is given by you to
the Company or to you by the Company (or that ought to have been given by you or
to you) which follows or is in respect of a period which follows your last day
of actual and active employment will be deemed to extend your employment for the
purposes of determining any right for you to receive a bonus hereunder, and you
shall have no entitlement to damages or other compensation arising from or
related to not receiving any bonus which may have been awarded, or which may
have paid, after your last day of active employment with the Company or if
working notice of termination had been given. 4. Stock Option: Subject to and
upon approval by the Board, you will be granted a nonstatutory stock option to
purchase 100,000 shares of Common Stock, $0.001 par value per share, of the
Company (the “Common Stock”), which option is granted pursuant to the inducement
grant exception under Nasdaq Rule 5635(c)(4) and not pursuant to the Company’s
2014 Stock Incentive Plan (the “Plan”) or any other equity incentive plan of the
Company, as an inducement that is material to your employment with the Company
(the “Inducement Grant”). The Inducement Grant shall have an exercise price
equal to the closing price of the Common Stock on the NASDAQ Global Market on
the date of such grant and shall vest as to 25% of the shares subject to such
option on the first anniversary of the date of grant of the option and as to an
additional 6.25% of the shares underlying the option at the end of each
successive three- month period thereafter until the fourth anniversary of the
date of grant of the option. The Inducement Grant shall be subject to such other
terms as are customary for the Company’s options under the Plan and the
previously approved form of stock option agreement under the Plan. The Board
will consider annually whether to grant additional equity awards to its
employees and you will be eligible to be considered for such additional annual
equity grants. 5. Employee Benefits; Expenses: The Company offers a
comprehensive benefit package that includes group health, dental and vision
plans as well as life and disability benefits. You will be eligible to
participate in all employee benefit plans in effect from time to time for
similarly situated Canadian employees of the Company subject to the plan
documents governing such benefits. Notwithstanding the foregoing, you understand
and agree that nothing contained herein will require the Company to establish or
maintain any benefits and any such benefits may be modified, amended, terminated
or cancelled at any time by the Company. During your employment, the Company
shall pay (or promptly reimburse you) for documented, out-of-pocket expenses
reasonably incurred by you in performing your job, which are consistent 215
First Street, Suite 400, Cambridge, MA 02142PHONE: 617-871-9911 Error! Unknown
document property name. FAX: 617-858-0911



--------------------------------------------------------------------------------



 
[glenmacdonaldebioemploym004.jpg]
with the Company’s policies in effect from time to time with respect to business
expenses, subject to the Company’s requirements with respect to reporting of
such expenses. 6. Vacation Time: As a full time employee of the Company, you are
eligible for up to 15 paid vacation days that are accrued on a monthly basis at
a rate of 1.25 days (10 hours) per month of full time employment. The use of
vacation is governed by the Company’s vacation policy. 7. Term of Employment;
Restrictive Covenant Agreement: Your term of employment shall commence on the
Effective Date and continue until terminated in accordance with the terms of
this letter agreement. As a condition of your employment with the Company, you
will be required to execute the enclosed Employee Non-Competition,
Non-Solicitation, Confidentiality, and Assignment Agreement. 8. Termination:
Your employment with the Company may be terminated as follows: By you, at any
time, upon providing the Company with at least 3 months’ prior written notice.
The Company may, in its sole discretion, waive such notice period, in whole or
in part, and pay you the amount that would have been paid to you for the
remainder of the relevant notice period. By the Company for Cause, in which case
you shall not be entitled to any notice of termination or payment in lieu
thereof. The Company shall pay to you only any salary and vacation entitlement
accrued but unpaid prior to the termination date. By the Company without “Cause”
or you for “Good Reason” (each term as defined below and in either case a
“Qualifying Termination”), in which case you will be eligible for the benefits
outlined in sub-paragraphs A or B (the “Severance Benefits”), subject to the
terms set forth in this letter agreement: A. If a Qualifying Termination occurs:
(i) Eleven Bio will pay you severance in the form of (1) continuation of your
base salary for a total of 12 months (the “Notice Period”), such amount to be
paid in accordance with the Company’s then current payroll practices, except as
otherwise specified in this letter agreement and (ii) you will continue to be
eligible to participate in the employee benefit plans (excluding short term
disability and long term disability benefits which shall cease immediately) in
which you were participating at the date of termination, subject to the terms of
such employee benefit plans, until the earlier of: 1) the end of the Notice
Period; or 2) the date you become covered under the benefit plans of another
employer. The Company’s obligation hereunder is conditional on you continuing to
pay your share of the premiums (if any). 215 First Street, Suite 400, Cambridge,
MA 02142PHONE: 617-871-9911 Error! Unknown document property name. FAX:
617-858-0911



--------------------------------------------------------------------------------



 
[glenmacdonaldebioemploym005.jpg]
B. If a Qualifying Termination occurs within 12 months after a Change in Control
Transaction (as defined below), then in addition to the severance payment and
benefit continuation provided for in sections 8.A(i) and (ii) above, subject to
the same terms, conditions, and limitations as described therein; and the
vesting of 100% of your then outstanding unvested equity grants shall be
accelerated, such that all unvested equity grants vest and become fully
exercisable or non- forfeitable as of the date of termination. For the sake of
clarity, it shall not be a “Qualifying Termination” if your employment
terminates because of your death or due to your suffering a Disability (as
defined below). C. The Severance Benefits will be subject to the following
terms: i. The Company’s obligation to make the above payments and provide the
above benefits will be contingent upon your execution of a full and final
release of all claims in favour of the Company, in a form acceptable to the
Company, and you agree that payment by the Company of the amounts set out in
Section 8.A or 8.B shall be in full and final settlement of any and all actions,
causes of actions, suits, claims, demands and entitlements whatsoever which you
have or may have against the Company and any of its directors, officers,
employees, representatives, successors and assigns arising out of your hiring,
employment and the termination of your employment or this letter agreement. ii.
In the event that the Company determines that, without its express written
consent, you have breached any of your post-employment obligations, including
those in the Employee Non-Competition, Non- Solicitation, Confidentiality and
Assignment Agreement, the Company shall have the right to suspend or terminate
any or all remaining payments and/or benefits, if any, referenced in Section 8.A
or 8.B of this letter agreement. Such suspension or termination of payments
and/or benefits shall be in addition to and shall not limit any and all other
rights and remedies that the Company may have against you in law or equity or
pursuant to any other agreement between you and the Company. iii. The Company’s
obligations to pay or provide the Severance Benefits will be contingent upon
your having tendered your resignation from the Board (and any other boards on
which you serve at the request of the Company), effective as of the date of
termination. 9. Definitions: For purposes of this letter agreement, “for Cause”
shall mean the Company has complied with the “Cause Process”, as defined below,
following your committing one or more of the following (each a “Cause
Condition”): (i) an act of material dishonesty involving the Company,
embezzlement, or misappropriation of assets or property of the Company; (ii)
gross negligence or willful misconduct in connection with the performance of
your duties, theft, fraud or breach of fiduciary duty to the Company; (iii) your
willful, sustained, or repeated failure to substantially perform the duties or
obligations of your position (other than due to illness or 215 First Street,
Suite 400, Cambridge, MA 02142PHONE: 617-871-9911 Error! Unknown document
property name. FAX: 617-858-0911



--------------------------------------------------------------------------------



 
[glenmacdonaldebioemploym006.jpg]
injury); (iv) a violation of federal, state or provincial securities law; (v)
the conviction on any charge involving moral turpitude; (vi) a material breach
of any of the Company’s written policies related to conduct or ethics; (vii) a
material breach of your Non-Competition, Non-Solicitation, Confidentiality and
Assignment Agreement; or (viii) any act or omission which would in law permit an
employer to, without notice or payment in lieu of notice, terminate the
employment of an employee. “Cause Process” shall mean that (i) the Company
reasonably determines, in good faith, that one of the Cause Conditions has
occurred; (ii) the Company notifies you in writing of the first occurrence of
the Cause Condition within 30 days of the Board becoming aware of such
condition; (iii) the Company cooperates in good faith with your efforts, for a
period not less than 30 days following such notice (the “Cause Cure Period”), to
remedy the Cause Condition; (iv) notwithstanding such efforts, the Cause
Condition continues to exist; and (v) the Company terminates your employment
within thirty (30) days after the end of the Cause Cure Period, provided that
the Company will not be required to provide a Cause Cure Period in the event
that a Cause Condition is: (i) of the type described in clauses (iv) or (v); ii)
is incapable of being cured; or (ii) is required to be publicly disclosed under
applicable securities law. If you cure to the Company’s satisfaction any Cause
Condition during the applicable Cause Cure Period, Cause shall be deemed not to
have occurred. If the Company is not required to provide a Cause Cure Period,
the Cause Process will be satisfied if the Company notifies you in writing of
the first occurrence of the Cause Condition within 30 days of the Board becoming
aware of such condition and terminates your employment within 30 days of such
notice. “Change in Control Transaction” shall mean (i) a merger or consolidation
of the Company with or into another corporation under circumstances where the
stockholders of the Company immediately prior to such merger or consolidation do
not own, after such merger or consolidation, shares representing at least 50% of
the voting power of the Company or the surviving, resulting or parent
corporation, as the case may be, (ii) a transfer of shares representing 50% or
more of the voting power of the Company to any person who was not, on the
Effective Date, a holder of stock of any class or preference or any stock option
of the Company, (iii) a liquidation of the Company, or (iv) a sale or other
disposition of all or substantially all of the Company’s assets. “Good Reason”
shall mean you have complied with the “Good Reason Process” as defined below,
following the occurrence of one or more of the following events, unless
otherwise consented to by you: (i) any material diminution in your duties,
authority or responsibilities, (ii) any material diminution in your base
compensation except as part of a general reduction of the salaries or other
remuneration of all or substantially all of the senior executives of the
Company, which affects you in substantially the same manner as the other senior
executives who are also affected; (iii) the relocation of your primary place of
work more than 80 kilometers from your primary place of work for the Company on
the Effective Date of this letter agreement, or (iv) the material breach by the
Company of any provision of this letter agreement or any other
employment-related agreement between the Company and you. 215 First Street,
Suite 400, Cambridge, MA 02142PHONE: 617-871-9911 Error! Unknown document
property name. FAX: 617-858-0911



--------------------------------------------------------------------------------



 
[glenmacdonaldebioemploym007.jpg]
“Good Reason Process” shall mean that (i) you reasonably determine in good faith
that one of the foregoing “Good Reason” conditions has occurred; (ii) you notify
the Company in writing of the first occurrence of the Good Reason condition
within 30 days of the first occurrence of such condition; (iii) you cooperate in
good faith with the Company’s efforts, for a period not less than 30 days
following such notice (the “Cure Period”) to remedy the condition; (iv)
notwithstanding such efforts, the Good Reason condition continues to exist; and
(v) you terminate your employment within 30 days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred. “Disability” shall mean your
inability (as determined by the Company) to perform the essential functions of
your position due to physical or mental disability, which continues for a period
of 90 days (whether or not consecutive) during any 12-month period, which is
agreed would cause undue hardship to the Company which cannot be accommodated.
10. General: By signing below, you represent that you are not bound by any
employment contract, restrictive covenant or other restriction preventing or
limiting you from entering into employment with or carrying out your
responsibilities for the Company, or which is in any way inconsistent with the
terms of this letter agreement. You also agree that you will not disclose to
anyone at the Company, bring onto Company premises, or use in the course of your
employment at the Company, any confidential information or trade secrets
belonging to any former employer (with the exception of Viventia) or to any
other entity. Your employment and this letter agreement will be governed by the
laws of the Province of Manitoba and the federal laws of Canada applicable
therein. The courts of Manitoba shall have the exclusive jurisdiction to hear
any matter arising in connection with this letter agreement. The Company has the
right to assign this letter agreement to its successors and assigns, and all
covenants and agreements hereunder shall enure to the benefit of and be
enforceable by said successors and assigns. Any provision of this letter
agreement which expressly states that it is to continue in effect after
termination of this letter agreement or your employment, or which by its nature
would survive the termination of this letter agreement or your employment, shall
do so, regardless of the manner or cause of termination. If any one or more of
the provisions of this letter agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, any such provision shall be
severable from this letter agreement, in which event this letter agreement shall
be construed as if such provision had never been contained herein. After the
Effective Date, this letter agreement (and the plans, documents, and policies
referenced herein) shall constitute our entire agreement regarding the terms and
conditions of your employment with the Company and shall supersede any prior
agreements or other promises or statements (whether oral or written) regarding
the terms of your employment, including, without 215 First Street, Suite 400,
Cambridge, MA 02142PHONE: 617-871-9911 Error! Unknown document property name.
FAX: 617-858-0911



--------------------------------------------------------------------------------



 
[glenmacdonaldebioemploym008.jpg]
limitation, your Employment Agreement with Viventia Biotech Inc. dated October
12, 2004. The terms described herein cannot be modified except in writing by you
and the Company. Failure of either party to this letter agreement to insist upon
strict compliance with any of the terms, covenants or conditions hereof will not
be deemed a waiver of such terms, covenants or conditions. In the event of any
inconsistency between this letter agreement and any other contract between the
Company and you, including the Employee Non-Competition, Non- Solicitation,
Confidentiality and Assignment Agreement, the provisions of this letter
agreement will prevail. This letter agreement may be executed in counterparts,
or facsimile counterparts, each of which when executed by either of the parties
shall be deemed to be an original and such counterparts shall together
constitute one and the same agreement. We are thrilled to have you join the
leadership team at Eleven Bio. Please contact me if you have any questions or
need more information. [Signature Page Follows] 215 First Street, Suite 400,
Cambridge, MA 02142PHONE: 617-871-9911 Error! Unknown document property name.
FAX: 617-858-0911



--------------------------------------------------------------------------------



 
[glenmacdonaldebioemploym009.jpg]




--------------------------------------------------------------------------------



 
[glenmacdonaldebioemploym010.jpg]




--------------------------------------------------------------------------------



 